DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 12-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Raillard et al. (Raillard et al. – 2020/0338809; herein after referred to as “Raillard”).
Regarding claim 1, Raillard discloses a print feedstock having a base material and a marker material, the base material and the marker material having different physical properties (Raillard; figures 1, 4, 5A; par. 0016, 0027, 0047, 0058, 0085, 0097, printing member 6,cartridge 12a-12d, inkjet reservoir for each cartridge; in has based ink fluid and particles such as translucent particles, functional particles having electroluminescent, phosphorescent, photoluminescent, conductive, semi-conductive, electroactive, magnetic, photochromic, electrochromic, ionochromic and mechanochromic properties, ink fluid, functional inks).  
Regarding claim 2, Raillard discloses the feedstock as claimed in claim 1, wherein the base material is one of toner, ink, powder, filament, polymer, or monomer (Raillard; figures 1, 4, 5A; par. 0016, 0027, 0047, 0058, 0085, 0097, printing member 6,cartridge 12a-12d, inkjet reservoir for each cartridge; in has based ink fluid and particles such as translucent particles, functional particles having electroluminescent, phosphorescent, photoluminescent, conductive, semi-conductive, electroactive, magnetic, photochromic, electrochromic, ionochromic and mechanochromic properties, ink fluid, functional inks).  
Regarding claim 3, Raillard discloses the feedstock as claimed in claim 2, wherein the marker material is one of toner or ink that differs from the base material (Raillard; figures 1, 4, 5A; par. 0016, 0027, 0047, 0058, 0085, 0097, printing member 6,cartridge 12a-12d, inkjet reservoir for each cartridge; in has based ink fluid and particles such as translucent particles, functional particles having electroluminescent, phosphorescent, photoluminescent, conductive, semi-conductive, electroactive, magnetic, photochromic, electrochromic, ionochromic and mechanochromic properties, ink fluid, functional inks).  
Regarding claim 4, Raillard discloses the feedstock as claimed in claim 2, wherein the marker material has a different type of pigment with different optical properties than the base material that appears similar to an unaided eye (Raillard; figures 1, 4, 5A; par. 0016, 0027, 0047, 0058, 0085, 0097, printing member 6,cartridge 12a-12d, inkjet reservoir for each cartridge; in has based ink fluid and particles such as translucent particles, functional particles having electroluminescent, phosphorescent, photoluminescent, conductive, semi-conductive, electroactive, magnetic, photochromic, electrochromic, ionochromic and mechanochromic properties, ink fluid, functional inks).  
Regarding claim 5, Raillard discloses the feedstock as claimed in claim 2, wherein the marker material is a liquid immiscible in the base material (Raillard; figures 1, 4, 5A; par. 0016, 0027, 0047, 0058, 0085, 0097, printing member 6,cartridge 12a-12d, inkjet reservoir for each cartridge; in has based ink fluid and particles such as translucent particles, functional particles having electroluminescent, phosphorescent, photoluminescent, conductive, semi-conductive, electroactive, magnetic, photochromic, electrochromic, ionochromic and mechanochromic properties, ink fluid, functional inks; ink fluids can be of oil, water, polymer, viscoelastic that are having immiscible properties to each other).  
Regarding claim 6, Raillard discloses the feedstock as claimed in claim 1, wherein the marker material comprises discrete particles dispersed in the base material (Raillard; figures 1, 4, 5A; par. 0016, 0027, 0047, 0058, 0085, 0097, printing member 6,cartridge 12a-12d, inkjet reservoir for each cartridge; in has based ink fluid and particles such as translucent particles, functional particles having electroluminescent, phosphorescent, photoluminescent, conductive, semi-conductive, electroactive, magnetic, photochromic, electrochromic, ionochromic and mechanochromic properties, ink fluid, functional inks; ink fluids can be of oil, water, polymer, viscoelastic that are having immiscible properties to each other).  
Regarding claim 7, Raillard discloses the feedstock as claimed in claim 1, wherein the base material has a marking component and the marker material is free of marking components.  
Regarding claim 12, Raillard discloses the feedstock as claimed in claim 1, wherein the different physical properties are optical (Raillard; figures 1, 4, 5A; par. 0016, 0027, 0047, 0058, 0085, 0097, printing member 6,cartridge 12a-12d, inkjet reservoir for each cartridge; in has based ink fluid and particles such as translucent particles, functional particles having electroluminescent, phosphorescent, photoluminescent, conductive, semi-conductive, electroactive, magnetic, photochromic, electrochromic, ionochromic and mechanochromic properties, ink fluid, functional inks; ink fluids can be of oil, water, polymer, viscoelastic that are having immiscible properties to each other).  
Regarding claim 13, Raillard discloses the feedstock as claimed in claim 12, wherein the optical properties are one of absorption, reflectance, luminescence, phosphorescent, and photochromic (Raillard; figures 1, 4, 5A; par. 0016, 0027, 0047, 0058, 0085, 0097, printing member 6,cartridge 12a-12d, inkjet reservoir for each cartridge; in has based ink fluid and particles such as translucent particles, functional particles having electroluminescent, phosphorescent, photoluminescent, conductive, semi-conductive, electroactive, magnetic, photochromic, electrochromic, ionochromic and mechanochromic properties, ink fluid, functional inks; ink fluids can be of oil, water, polymer, viscoelastic that are having immiscible properties to each other).  
Regarding claim 14, Raillard discloses the feedstock as claimed in claim 1, wherein the physical properties are mechanical (Raillard; figures 1, 4, 5A; par. 0016, 0027, 0047, 0058, 0085, 0097, printing member 6,cartridge 12a-12d, inkjet reservoir for each cartridge; in has based ink fluid and particles such as translucent particles, functional particles having electroluminescent, phosphorescent, photoluminescent, conductive, semi-conductive, electroactive, magnetic, photochromic, electrochromic, ionochromic and mechanochromic properties, ink fluid, functional inks; ink fluids can be of oil, water, polymer, viscoelastic that are having immiscible properties to each other).  
Regarding claim 15, Raillard discloses the feedstock as claimed in claim 1, wherein the physical properties are electrical (Raillard; figures 1, 4, 5A; par. 0016, 0027, 0047, 0058, 0085, 0097, printing member 6,cartridge 12a-12d, inkjet reservoir for each cartridge; in has based ink fluid and particles such as translucent particles, functional particles having electroluminescent, phosphorescent, photoluminescent, conductive, semi-conductive, electroactive, magnetic, photochromic, electrochromic, ionochromic and mechanochromic properties, ink fluid, functional inks; ink fluids can be of oil, water, polymer, viscoelastic that are having immiscible properties to each other).  
Regarding claim 16, Raillard discloses the feedstock as claimed in claim 15, wherein the electrical properties are impedance, electrochromic, and electrophoretic responses in the presence of an electrical field (Raillard; figures 1, 4, 5A; par. 0016, 0027, 0047, 0058, 0085, 0097, printing member 6,cartridge 12a-12d, inkjet reservoir for each cartridge; in has based ink fluid and particles such as translucent particles, functional particles having electroluminescent, phosphorescent, photoluminescent, conductive, semi-conductive, electroactive, magnetic, photochromic, electrochromic, ionochromic and mechanochromic properties, ink fluid, functional inks; ink fluids can be of oil, water, polymer, viscoelastic that are having immiscible properties to each other).  
Regarding claim 17, Raillard discloses a system to validate objects, comprising at least one printer to print feedstock onto an object, the feedstock comprising a base material and a marker material, the base material and a marker material having different properties; a device to create a unique identifier for the object based upon a pattern of the feedstock; and a store in which the unique identifier can be stored (Raillard; figures 1, 4, 5A; par. 0016, 0027, 0047, 0058, 0085, 0097, printing member 6,cartridge 12a-12d, inkjet reservoir for each cartridge; in has based ink fluid and particles such as translucent particles, functional particles having electroluminescent, phosphorescent, photoluminescent, conductive, semi-conductive, electroactive, magnetic, photochromic, electrochromic, ionochromic and mechanochromic properties, ink fluid, functional inks; ink fluids can be of oil, water, polymer, viscoelastic that are having immiscible properties to each other).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Raillard et al. (Raillard et al. – 2020/0338809; herein after referred to as “Raillard”) in view of Jones et al. (Jones et al. – 10,899,160).
Regarding claims 8-11, see the discussions regarding claim 1. The claims differ in calling for: 
i. the feedstock as claimed in claim 1, wherein the base material comprises a powder for use in selective laser sintering and the marker material comprises a powder different from the base material (claim 8).  
ii. the feedstock as claimed in claim 1, wherein the base material is a filament used in fused filament fabrication manufacturing and the marker material is one of a different filament or controllably dispensed additive (claim 9).  
iii. The feedstock as claimed in claim 1, wherein the base material contains one or more polymers or monomers and the marker material comprises one or more of crosslinkers or catalysts (claim 10).  
iv. The feedstock as claimed in claim 1, wherein the base material comprises a base layer having one of either random nucleation sites or random pinning sites and the marker material comprises a layer of phase segregation material that either avoids or bonds to the nucleation or pinning sites (claim 11).  
However, the claimed limitations are not new. Reference to Pance is cited as evidence showing the conventionality of powder ink (Pance, par. 0236), laser printing techniques such as laser sintering (0236), crosslinker or catalyst (Pance, par 0178, 0220, 0221, 0233, 0234), polymers (Pance, par. 0175, 0176, 017. 0178), random (0184).  
In light of Pance’s teachings, it would have been obvious to incorporate these limitations in the system as taught by Raillard. The modifications expand the applications of Raillar’s teachings such as different form of printing can be used or ink could be designed to have different properties which is well within the skill levels and expectations of an ordinary skilled artisan.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Raillard et al. (Raillard et al. – 2020/0338809; herein after referred to as “Raillard”) in view of Motz (Motz – 2019/0210399).
Regarding claim 18-21, see the discussions regarding claim 1. The claims differ in calling for: 
i. the system as claimed in claim 17, wherein the store comprises a code attached to the object for self-validation (claim 18).  
ii. the system as claimed in claim 17, wherein the store comprises a store located in a remote system (claim 19).  
iii. the system as claimed in claim 17. wherein the remote system resides at a site of a manufacture of the object (claim 20).  
iv. the system as claimed in claim 17, wherein the remote system resides at a site of an authenticating party (claim 21).
	However, these claimed limitations are not new. Reference to Motz is cited as evidence showing the conventionality of the claimed limitations. Specificially, Motz discloses the system for mass production of identification marks such as barcode, fingerprint, and code using inks with mixed particles (Motz, par. 0030, 0032,  0038, 0051, 0052, 0053; mass identification production system, manufacture, printing barcode, fingerprint, inks with mixed fluorescent color particles, glitter particles, ID cards, remote center). 
	In light of Motz’s teachings, it would have been obvious to incorporate the method of produce ID and identity codes in the system as taught by Raillard.The modifications extends the applications of Raillard which would be well within the skill levels and expectations of an ordinary skilled artisan. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887